UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:October 31, 2014 EXPLANATORY NOTE - The Form N-CSR/A for the 361 Funds (the “Registrant”) is being filed solely to reflect changes to the annual report for the fiscal year ended October 31, 2014 for the 361 Market Neutral Fund. The annual report for the other series of the Registrant are contained in the Form N-CSR filed on January 09, 2015 (Accession Number 0001398344-15-000125) and are not amended or modified in any way by this Form N-CSR/A. The Registrant is filing this Form N-CSR/A to correct the values of the futures contracts stated on page 33 of the Annual report to shareholders in Item 1 of the Form N-CSR. Other than the aforementioned revision, this Form N-CSR/A does not reflect events occurring after the filing of the original Form N-CSR, or modify or update the disclosures or information contained therein in any way. Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: (CLASS A: AMFQX) (CLASS I: AMFZX) (CLASS A: AGFQX) (CLASS I: AGFZX) (CLASS A: AGMQX) (CLASS I: AGMZX) (Formerly 361 Long/Short Equity Fund) (CLASS A: ALSQX) (CLASS I: ALSZX) ANNUAL REPORT OCTOBER 31, 2014 361 Funds Each a series of Investment Managers Series Trust Table of Contents 361 Managed Futures Strategy Fund Fund Commentary 1 Fund Performance 3 Schedule of Investments 4 361 Global Managed Futures Strategy Fund Fund Commentary 9 Fund Performance 11 Schedule of Investments 12 361 Global Macro Opportunity Fund Fund Commentary 15 Fund Performance 17 Schedule of Investments 18 361 Market Neutral Fund Fund Commentary 23 Fund Performance 25 Schedule of Investments 26 Statements of Assets and Liabilities 35 Statements of Operations 36 Statements of Changes in Net Assets 37 Statement of Cash Flows 41 Financial Highlights 42 Notes to Financial Statements 50 Report of Independent Registered Public Accounting Firm 63 Supplemental Information 64 Expense Examples 72 This report and the financial statements contained herein are provided for the general information of the shareholders of the 361 Funds.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. www.361funds.com Commentary for 361 Managed Futures Strategy Fund Shareholder Letter For the 12 months ending October 31, 2014, the S&P 500 gained 17.27%. Once again, equity markets trended steadily upward for most of the year. Times of volatility and equity losses were quickly followed by even stronger gains. The Barclays Capital Aggregate Bond Index gained 4.14% during the period. Managed futures strategies also had a positive year with the Morningstar U.S. Open End Managed Futures Category Average fund performance gaining 5.25% while the HFRX Macro: Systematic Diversified CTA Index gained 1.45%. The 361 Managed Futures Strategy Fund, Class I shares gained 2.73% for the fiscal year ending October 31, 2014, slightly underperforming the Morningstar average. This resulted in the Fund performing in the 60th percentile of the Morningstar U.S. Open End Managed Futures Universe. While returns were a bit lower than many of the Fund’s peers, it continued to post positive results in an environment that was less than ideal for the strategy. On a longer-term basis, the Fund continued to be the #1 fund in the Morningstar U.S. Open End Managed Futures Universe since its December 20, 2011 inception, with an annualized return of 6.06% compared to a universe average of -1.99%. As we frequently state, the strategy tends to thrive in higher noise and volatility markets. Time frames with lower volatility and noise produce much fewer opportunities for the strategy to take advantage of. However, the Fund has been very effective at protecting capital during these times while taking advantage of opportunities when pockets of market disruption have occurred. A case in point would be October 2014. During the first two weeks of the month, both volatility and noise began to rise domestically as equity markets fell sharply. By October 17th the Nasdaq 100 Index had lost nearly 5.8% while the 361 Managed Futures Strategy Fund had gained 2.8% Over the last 12 months the Fund’s beta relative to the S&P 500 was essentially zero. Since inception the beta has been slightly negative at -0.06, again very close to zero. Despite exclusively trading equities and maintaining a slightly negative beta, the Fund has cumulatively gained just over 18% since its inception on December 20, 2011 while the S&P 500 Index has gained nearly 73%. These kind of results are what an investor should be looking for from an absolute return vehicle; the ability to lower overall portfolio risk while providing a positive expected return. Looking forward it is very hard to predict how markets will behave. New challenges are always facing investors; whether it is geopolitical uncertainty in many parts of the globe, a potentially catastrophic epidemic or some unforeseen risk to the financial system. While not prognosticating any particular turmoil, we are confident in the Fund’s ability to capitalize on what opportunities present themselves while protecting capital during more sanguine times. 1 Alternative investments are speculative and involve substantial risks. It is possible that investors may lose some or all of their investment. The 361 Managed Futures Strategy Fund’s principal risks include Market Risk, Equity risk, Short Sales risk, Foreign Investments risk, Currency risk, ETF/ETN risks, Derivatives risk, Government Intervention and Regulatory Changes, Leveraging risk, Asset Segregation risk, Portfolio turnover risk, Management and Strategy risk and Non-diversification risk. For a complete discussion of these risks, please consult the Fund’s prospectus. Carefully consider these risk factors and special considerations associated with investing in the 361 Managed Futures Strategy Fund, which may cause investors to lose money. Morningstar ranked the 361 Managed Futures Strategy Fund Class I and Investor Class Shares #1 and #3, respectively, based on Total Return since the Fund’s inception through 10/31/2014 among 76 funds in the Managed Futures Category. For the one year period ending 10/31/2014, Class I and Investor Class Shares ranked #88 and #90, respectively, among 138 funds. The Morningstar Ranking compares a Fund's total return scores with all the Funds in the same Category, not including the effect of sales charges. Morningstar defines the U.S. Managed Futures Category as funds that primarily trade liquid global futures, options, swaps, and foreign exchange contracts, both listed and over-the-counter. More than 60% of the fund’s exposure is invested through derivative securities. These funds obtain exposure primarily through derivatives; the holdings are largely cash instruments. Rankings are subject to change. Past performance does not guarantee future results. Beta measures a fund’s sensitivity to market movements. The beta of a market is 1.00 by definition. 2 361 Managed Futures Strategy Fund FUND PERFORMANCE at October 31, 2014 (Unaudited) This graph compares a hypothetical $100,000 investment in the Fund’s Class I shares, made at its inception, with a similar investment in the Citigroup 3-Month T-Bill Index.Results include the reinvestment of all dividends and capital gains. The Citigroup 3-Month T-Bill Index is an unmanaged index representing monthly return equivalents of yield averages of the last 3 months.This index does not reflect expenses, fees or sales charge, which would lower performance.This index is unmanaged and it is not available for investment. Average Annual Total Returns as of October 31, 2014 1 Year 2 Year Since Inception (12/20/11) Class A 2.47% 6.21% 5.84% Class I 2.73% 6.43% 6.06% Citigroup 3-Month T-Bill index 0.04% 0.05% 0.05% The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted and may be obtained by calling (888) 736-1227. Gross and net expense ratios for the Class A shares were 2.21% and 2.23%, respectively.Gross and net expense ratios for the Class I shares were 1.96% and 1.98%, respectively, which were the amounts stated in the current prospectus.The Fund’s Advisor has contractually agreed to waive fees and/or absorb expenses.In the absence of such waivers, the Fund’s returns would have been lower.This agreement is in effect until February 28, 2015. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of the Fund Shares.Prior to August 28, 2014, shares redeemed within 90 days of purchase would be charged a 2.00% redemption fee.Effective August 28, 2014, the Fund no longer charged a 2.00% redemption fee. 3 361 Managed Futures Strategy Fund SCHEDULE OF INVESTMENTS As of October 31, 2014 Principal Amount Value ASSET-BACKED SECURITIES – 26.4% American Express Credit Account Master Trust $ 0.433%, 10/16/20171,2 $ 0.770%, 5/15/20181 ARI Fleet Lease Trust 2012-B 0.453%, 1/15/20211,2,3 Barclays Dryrock Issuance Trust 0.513%, 12/16/20191,2 Chase Issuance Trust 0.613%, 4/15/20191,2 Chesapeake Funding LLC 1.403%, 4/7/20241,2,3 1.953%, 1/7/20252,3 Citibank Omni Master Trust 4.900%, 11/15/20181,3 CNH Wholesale Master Note Trust 1.053%, 8/15/20191,2,3 Enterprise Fleet Financing LLC 1.410%, 11/20/20171,3 Ford Credit Auto Owner Trust 2013-A 1.150%, 7/15/20181 Golden Credit Card Trust 0.583%, 9/15/20181,2,3 Huntington Auto Trust 1.070%, 2/15/20181 Hyundai Floorplan Master Owner Trust Series 2013-1 0.803%, 5/15/20181,2,3 MMCA Auto Owner Trust 2014-A 1.210%, 12/16/20191,3 Navient Student Loan Trust 0.632%, 5/16/20221,2,3 Nissan Auto Lease Trust 2014-B 1.120%, 9/15/20171 PFS Financing Corp. 0.833%, 10/15/20191,2,3 1.083%, 10/15/20191,2,3 Santander Drive Auto Receivables Trust 2012-2 3.870%, 2/15/20181 Santander Drive Auto Receivables Trust 2014-1 2.360%, 4/15/20201 SLM Private Education Loan Trust 2012-C 1.253%, 8/15/20231,2,3 SLM Student Loan Trust 2011-2 0.752%, 11/25/20271,2 4 361 Managed Futures Strategy Fund SCHEDULE OF INVESTMENTS – Continued As of October 31, 2014 Principal Amount Value ASSET-BACKED SECURITIES (Continued) $ Volkswagen Credit Auto Master Trust 0.507%, 7/22/20191,2,3 $ TOTAL ASSET-BACKED SECURITIES (Cost $164,695,827) CORPORATE BONDS – 27.8% COMMUNICATIONS – 4.8% AT&T, Inc. 0.653%, 3/30/20172 NBCUniversal Enterprise, Inc. 0.768%, 4/15/20162,3 Verizon Communications, Inc. 0.632%, 6/9/20172 CONSUMER, CYCLICAL – 3.2% Daimler Finance North America LLC 0.920%, 8/1/20162,3 0.580%, 8/1/20172,3 Volkswagen Group of America Finance LLC 0.605%, 5/23/20172,3 CONSUMER, NON-CYCLICAL – 1.6% Bayer U.S. Finance LLC 0.510%, 10/6/20172,3 ENERGY – 4.3% Canadian Natural Resources Ltd. 0.608%, 3/30/20162,4 Petrobras Global Finance B.V. 2.595%, 3/17/20172,4 TransCanada PipeLines Ltd. 0.913%, 6/30/20162,4 FINANCIAL – 7.7% Citigroup, Inc. 0.760%, 5/1/20172 Ford Motor Credit Co. LLC 0.753%, 9/8/20172 HSBC Finance Corp. 0.664%, 6/1/20162 Huntington National Bank 0.658%, 4/24/20171,2 5 361 Managed Futures Strategy Fund SCHEDULE OF INVESTMENTS – Continued As of October 31, 2014 Principal Amount Value CORPORATE BONDS (Continued) FINANCIAL (Continued) $ Jefferies Group LLC 3.875%, 11/9/2015 $ GOVERNMENT – 0.6% Finland Government International Bond 2.250%, 3/17/20163,4 INDUSTRIAL – 3.0% Kansas City Southern de Mexico S.A. de C.V. 0.933%, 10/28/20162,4 Masco Corp. 6.125%, 10/3/2016 TECHNOLOGY – 1.6% Oracle Corp. 0.432%, 7/7/20172 UTILITIES – 1.0% Duke Energy Corp. 0.613%, 4/3/20172 TOTAL CORPORATE BONDS (Cost $173,976,644) MEDIUM TERM NOTES – 17.7% CONSUMER, CYCLICAL – 1.6% American Honda Finance Corp. 0.400%, 7/14/20172 FINANCIAL – 14.5% Bank of America Corp. 0.845%, 8/25/20172 General Electric Capital Corp. 0.514%, 5/15/20171,2 Goldman Sachs Group, Inc. 0.858%, 6/4/20172 JPMorgan Chase & Co. 0.754%, 2/15/20172 Metropolitan Life Global Funding I 0.609%, 4/10/20172,3 Morgan Stanley 1.485%, 2/25/20162 6 361 Managed Futures Strategy Fund SCHEDULE OF INVESTMENTS – Continued As of October 31, 2014 Principal Amount Value MEDIUM TERM NOTES (Continued) FINANCIAL (Continued) $ National Rural Utilities Cooperative Finance Corp. 0.485%, 5/27/20162 $ Royal Bank of Canada 0.488%, 10/13/20172,4 Wells Fargo & Co. 0.492%, 9/8/20172 INDUSTRIAL – 1.6% John Deere Capital Corp. 0.519%, 10/11/20162 TOTAL MEDIUM TERM NOTES (Cost $110,383,624) SHORT-TERM INVESTMENTS – 28.0% Federated Prime Value Obligations Fund, 0.02%5 TOTAL SHORT-TERM INVESTMENTS (Cost $174,549,144) TOTAL INVESTMENTS – 99.9% (Cost $623,605,239) Other Assets in Excess of Liabilities – 0.1% TOTAL NET ASSETS – 100.0% $ 1 Callable. 2 Variable, floating or step rate security. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. Thesesecurities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 4 Foreign security denominated in U.S. Dollars. 5 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 7 361 Managed Futures Strategy Fund SUMMARY OF INVESTMENTS As of October 31, 2014 Security Type/Sector Percent of Total Net Assets Corporate Bonds Financial 7.7% Communications 4.8% Energy 4.3% Consumer, Cyclical 3.2% Industrial 3.0% Consumer, Non-cyclical 1.6% Technology 1.6% Utilities 1.0% Government 0.6% Total Corporate Bonds 27.8% Asset-Backed Securities 26.4% Medium Term Notes Financial 14.5% Consumer, Cyclical 1.6% Industrial 1.6% Total Medium Term Notes 17.7% Short-Term Investments 28.0% Total Investments 99.9% Other Assets in Excess of Liabilities 0.1% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 8 Commentary for 361 Global Managed Futures Strategy Fund Shareholder Letter Since the 361 Global Managed Futures Strategy Fund’s February 12, 2014 inception, the S&P 500 gained 12.49%. Equity markets have trended steadily upward since the Fund’s inception with times of volatility and equity losses being quickly followed by even stronger gains. The Barclays Capital Aggregate Bond Index gained 3.81% during the period. Managed futures strategies also have been positive over this timeframe with the Morningstar U.S. Open End Managed Futures Category Average fund performance gaining 5.62% while the HFRX Macro: Systematic Diversified CTA Index gained 1.75%. For the fiscal year ending October 31, 2014, the 361 Global Managed Futures Strategy Fund, Class I shares lost 2.80% since its February 12, 2014 inception. The Fund began the year with very strong performance as it took advantage of global noise and volatility during the 1st quarter of 2014. However, as global markets began to calm during the 2nd and 3rd quarters, the Fund gave back much of its early gains. While it was calm markets causing most of the problems during the 2nd and 3rd quarters, it was actually volatility that created a headwind during October 2014. As we frequently state, the strategy tends to thrive in higher noise and volatile markets. Time frames with lower volatility and noise produce much fewer opportunities for the strategy to take advantage of. What is fairly uncommon, but one of the most difficult markets for the strategy, are markets that are characterized as higher volatility but lower noise. These are usually markets that go down day after day with very small bounces. In Europe, the first half of October presented just such a market and as such created a drawdown within the Fund. By October 16th the Fund had lost just more than 6% as many European markets were nearing or surpassing double digit losses. But, as is usually the case with a low noise high volatility market, noise began to increase and by the end of the month the Fund had earned back more than half of its losses. Looking forward it is very hard to predict how markets will behave. New challenges are always facing investors; whether it is geopolitical uncertainty in many parts of the globe, a potentially catastrophic epidemic or some unforeseen risk to the financial system. While not prognosticating any particular turmoil we are confident in the Fund’s ability to capitalize on what opportunities present themselves while protecting capital during more sanguine times. Alternative investments are speculative and involve substantial risks. It is possible that investors may lose some or all of their investment. 9 The 361 Global Managed Futures Strategy Fund’s principal risks include Market Risk, Equity risk, Short Sales risk, Foreign Investments risk, Currency risk, ETF/ETN risks, Derivatives risk, Government Intervention and Regulatory Changes, Leveraging risk, Asset Segregation risk, Portfolio turnover risk, Management and Strategy risk and Non-diversification risk. For a complete discussion of these risks, please consult the Fund’s prospectus. Carefully consider these risk factors and special considerations associated with investing in the 361 Global Managed Futures Strategy Fund, which may cause investors to lose money. 10 361 Global Managed Futures Strategy Fund FUND PERFORMANCE at October 31, 2014 (Unaudited) This graph compares a hypothetical $100,000 investment in the Fund’s Class I shares, made at its inception, with a similar investment in the Citigroup 3-Month T-Bill Index.Results include the reinvestment of all dividends and capital gains. The Citigroup 3-Month T-Bill Index is an unmanaged index representing monthly return equivalents of yield averages of the last 3 months.This index does not reflect expenses, fees or sales charge, which would lower performance.This index is unmanaged and it is not available for investment. Total Returns as of October 31, 2014 1 Month 6 Months Since Inception* (Cumulative) Class A -3.96% -6.72% -2.90% Class I -4.05% -6.72% -2.80% Citigroup 3-Month T-Bill index 0.00% 0.02% 0.02% * Class A and Class I commenced operations on February 12, 2014. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted and may be obtained by calling (888) 736-1227. Gross and net expense ratios for the Class A shares were 2.74% and 2.24%, respectively.Gross and net expense ratios for the Class I shares were 2.49% and 1.99%, respectively, which were the amounts stated in the current prospectus.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s returns would have been lower.This agreement is in effect until February 28, 2015. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of the Fund Shares.Prior to August 28, 2014, shares redeemed within 90 days of purchase would be charged a 2.00% redemption fee.Effective August 28, 2014, the Fund no longer charged a 2.00% redemption fee. 11 361 Global Managed Futures Strategy Fund SCHEDULE OF INVESTMENTS As of October 31, 2014 Principal Amount Value SHORT-TERM INVESTMENTS – 93.8% $ UMB Money Market Fiduciary, 0.01%1 $ TOTAL SHORT-TERM INVESTMENTS (Cost $37,532,961) TOTAL INVESTMENTS – 93.8% (Cost $37,532,961) Other Assets in Excess of Liabilities – 6.2% TOTAL NET ASSETS – 100.0% $ 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 12 361 Global Managed Futures Strategy Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 FUTURES CONTRACTS Number of Unrealized Contracts Expiration Value at Value at Appreciation Long (Short) Description Date Trade Date October 31, 2014 (Depreciation) DAX Index December 2014 $ ) $ ) $ FTSE 100 Index December 2014 ) ) ) Russell 2000 Mini Index December 2014 ) ) ) E-Mini S&P MidCap 400 Index December 2014 ) ) TOTAL FUTURES CONTRACTS $ ) $ ) $ ) See accompanying Notes to Financial Statements. 13 361 Global Managed Futures Strategy Fund SUMMARY OF INVESTMENTS As of October 31, 2014 Security Type Percent of Total Net Assets Short-Term Investments 93.8% Total Investments 93.8% Other Assets in Excess of Liabilities 6.2% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 14 Commentary for the 361 Global Macro Opportunity Fund Shareholder Letter The global investing environment for the Fund's first 4 months of operation was anything but calm. After positive returns for the first half of 2014 for most of the world's equity and fixed income markets, July marked a reversal of fortunes as most of the international equity, bond, and commodity markets produced negative returns for the 4 months ended October 31, 2014. Looking at global equities, the MSCI ACWI Index lost -1.44% over this time frame as investors sold their international stocks due to rising geopolitical risks in the Ukraine and the Middle East combined with a sharp move higher in the U.S. Dollar. The U.S. Dollar indexstrengthened 8% from July through October in part for its status as a safety currency, but also as the U.S. economy continued to outperform all major economies on a relative basis. And with the Fed moving closer toward ending QE and eventually raising rates in 2015, global investors were given an additional reason to be expanding their U.S. investments. The strengthening U.S. dollar and weakening international economies also spoiled the returns in the commodity asset classes, especially Energy and Precious Metals. Crude Oil lost nearly 25% during the 4 months ended October 31, 2014 while Gold fell almost 10%. The sharp decline in Energy prices was also felt in the prices of global equities and bonds in the energy sector. The Energy Sector ETF (XLE) declined 12% for the 3 months which touched any equity indexes with exposures to Energy stocks. Energy equities make up approximately 9% of theS&P 500ETF (SPY) &Emerging MarketsETF (EEM) and 6.5% of the Developed International MarketsETF (EFA).The broad volatility in Equities, Currencies & Commodities led to a general risk-off sentiment which was evident in the underperformance of Small versus Large Capitalization Equities, High Yield Bonds versus risk-free U.S. Treasuries, and Defensive versus Cyclical Equities. In the 4 months ending October 31, 2014, the best performing sectors were Healthcare and Technology while the worst performing were Energy and Basic Materials. The 361 Global Macro Opportunity Fund, Class I shares returned -2.20% for its first 4 months ended October 31, 2014 underperforming the Morningstar Multialternative Category which averaged a -0.45% return over the same time frame. With the favorable backdrop of positive asset returns for the first half of 2014, the Fund started with a large exposure to the markets as the Fund was nearly 80% net long for most of July. As the 4 months progressed, this exposure to risk assets shrunk and by Halloween the Fund was 53% in cash and only 47% invested. The most significant changes were to the elimination of Equity exposures in Developed International, Emerging Markets and Energy as well as International Government Bonds. Replacing some of this risk was an exposure to the Consumer Staples sector. The most consistent exposures over the 4 months were to U.S. Large Cap, Technology, and Healthcare stocks. For the 4 months, the largest contributors of positive returns to the Fund were in the U.S. Large Capitalization Equity asset class. More specifically, the gains were concentrated in the areas of Healthcare, Technology, Consumer Staples, REITs, Utilities and Transportation stocks. Overwhelming the gains were losses in the Emerging Markets (more specifically in Brazil) and in our Short Term Counter-Trend trading models. Smaller lossesoccurredin Energy & Small Cap stocks and the Base Metal Commodity ETF. 15 While it would have been much better to have had a positive return for the first reporting period, the Fund performed in line with the environment. With the market firing up solid returns across the asset classes for the first half of 2014, the Fund went hunting for returns and had large net exposures to start July. When risks and volatility rose and returns retreated, the Fund reduced exposures and retreated to cash when it could not find markets to invest in. It was unfortunate that we had a large position in Emerging Markets when the U.S. Dollar began its significant upward move, but the market will often throw wicked curve balls and the Fund needs to be positioned to absorb a negative event and be ready to capture that next positive event. Our European and U.S. Index Equity counter-trend models enjoyed the July and October spikes in volatility, but didn't benefit because of the lack of noise (day-to-day chop) which typically occurs during changes in volatility. The Fund'sU.S. Sector rotation models performed well and the underlying stock selection performed very well. The Fund ended October with 53% in Cash and asset concentrations in U.S. Equities and Treasuries. International Equities and Fixed Income remainnoticeablyabsent as do Commodities. One could say the Fund is cautiously optimistic with a strong tilt toward the U.S. The Fund's capital is quick to retreat to safety and patient when looking for ideal opportunities. Thank you for your investment in the 361 Global Macro Opportunity Fund. Alternative investments are speculative and involve substantial risks. It is possible that investors may lose some or all of their investment. The 361 Global Macro Opportunity Fund’s principal risks include Market Risk, Equity risk, Short Sales risk, Foreign Investments risk, Currency risk, ETF/ETN risks, Derivatives risk, Government Intervention and Regulatory Changes, Leveraging risk, Asset Segregation risk, Portfolio turnover risk, Management and Strategy risk and Non-diversification risk. For a complete discussion of these risks, please consult the Fund’s prospectus. Carefully consider these risk factors and special considerations associated with investing in the 361 Global Macro Opportunity Fund, which may cause investors to lose money. 16 361 Global Macro Opportunity Fund FUND PERFORMANCE at October 31, 2014 (Unaudited) This graph compares a hypothetical $100,000 investment in the Fund’s Class I shares, made at its inception, with a similar investment in the MSCI All Country World Index (MSCI ACWI).Results include the reinvestment of all dividends and capital gains. The MSCI ACWI Index captures large to mid cap representation across Developed Markets countries (including the U.S.) and 21 Emerging Markets countries. The index covers approximately 85% of the global equity opportunity set outside the U.S.This index does not reflect expenses, fees, or sales charge, which would lower performance.This index is unmanaged and it is not available for investment. Total Returns as of October 31, 2014 1 Month 3 Months Since Inception* (Cumulative) Class A 0.83% -0.61% -2.30% Class I 0.82% -0.51% -2.20% MSCI ACWI Index 0.70% -0.41% -1.62% *Class A and Class I commenced operations on June 30, 2014. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted and may be obtained by calling (888) 736-1227. Gross and net expense ratios for the Class A shares were 2.89% and 2.55%, respectively.Gross and net expense ratios for the Class I shares were 2.64% and 2.30%, respectively, which were the amounts stated in the current prospectus.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s returns would have been lower.This agreement is in effect until February 28, 2016. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of the Fund Shares.Prior to August 28, 2014, shares redeemed within 90 days of purchase would be charged a 2.00% redemption fee.Effective August 28, 2014, the Fund no longer charged a 2.00% redemption fee. 17 361 Global Macro Opportunity Fund SCHEDULE OF INVESTMENTS As of October 31, 2014 Number of Shares Value COMMON STOCKS – 33.4% BASIC MATERIALS – 0.3% EI du Pont de Nemours & Co. $ COMMUNICATIONS – 1.4% Alibaba Group Holding Ltd. - ADR*1 Palo Alto Networks, Inc.* 89 Vipshop Holdings Ltd. - ADR*1 CONSUMER, CYCLICAL – 5.0% Chipotle Mexican Grill, Inc. - Class A* Delta Air Lines, Inc. Domino's Pizza, Inc. Macy's, Inc. Ryanair Holdings PLC - ADR*1 Southwest Airlines Co. Tata Motors Ltd. - ADR1 TJX Cos., Inc. United Continental Holdings, Inc.* CONSUMER, NON-CYCLICAL – 9.8% Alexion Pharmaceuticals, Inc.* AmerisourceBergen Corp. Avis Budget Group, Inc.* Becton, Dickinson and Co. Bristol-Myers Squibb Co. C.R. Bard, Inc. Clorox Co. Coca-Cola Co. Humana, Inc. Illumina, Inc.* Johnson & Johnson Keurig Green Mountain, Inc. Laboratory Corp. of America Holdings* Procter & Gamble Co. Quest Diagnostics, Inc. Shire PLC - ADR1 Total System Services, Inc. FINANCIAL – 7.5% Alexandria Real Estate Equities, Inc. Ameriprise Financial, Inc. Apartment Investment & Management Co. - Class A - REIT AvalonBay Communities, Inc. - REIT Boston Properties, Inc. - REIT 18 361 Global Macro Opportunity Fund SCHEDULE OF INVESTMENTS – Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Chubb Corp. $ Equity Residential - REIT Essex Property Trust, Inc. - REIT Goldman Sachs Group, Inc. HCP, Inc. - REIT Health Care REIT, Inc. - REIT Prologis, Inc. - REIT Travelers Cos., Inc. Vornado Realty Trust - REIT Weyerhaeuser Co. - REIT INDUSTRIAL – 1.3% American Railcar Industries, Inc. Boise Cascade Co.* United Parcel Service, Inc. - Class B TECHNOLOGY – 3.7% Apple, Inc. Applied Materials, Inc. NetSuite, Inc.* Salesforce.com, Inc.* SanDisk Corp. Veeva Systems, Inc. - Class A* UTILITIES – 4.4% AGL Resources, Inc. Ameren Corp. American Electric Power Co., Inc. Consolidated Edison, Inc. Duke Energy Corp. Entergy Corp. Northeast Utilities NRG Yield, Inc. - Class A Public Service Enterprise Group, Inc. Southern Co. UGI Corp. TOTAL COMMON STOCKS (Cost $2,832,605) EXCHANGE-TRADED FUNDS – 14.1% Consumer Staples Select Sector SPDR Fund Health Care Select Sector SPDR Fund 19 361 Global Macro Opportunity Fund SCHEDULE OF INVESTMENTS – Continued As of October 31, 2014 Number of Shares Value EXCHANGE-TRADED FUNDS (Continued) iShares Core U.S. Aggregate Bond ETF $ iShares iBoxx $High Yield Corporate Bond Fund iShares Transportation Average ETF iShares U.S. Preferred Stock ETF Materials Select Sector SPDR Fund SPDR Barclays High Yield Bond ETF SPDR S&P rust2 Technology Select Sector SPDR Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $1,201,198) SHORT-TERM INVESTMENTS – 51.6% Fidelity Institutional Money Market Fund, 0.04%3 TOTAL SHORT-TERM INVESTMENTS (Cost $4,580,841) TOTAL INVESTMENTS – 99.1% (Cost $8,614,644) Other Assets in Excess of Liabilities – 0.9% TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt ETF – Exchange-Traded Fund PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 Foreign security denominated in U.S. Dollars. 2 All or a portion of this security is segregated as collateral for securities sold short. 3 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 20 361 Global Macro Opportunity Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 FUTURES CONTRACTS Number of Unrealized Contracts Expiration Value at Value at Appreciation Long (Short) Description Date Trade Date October 31, 2014 (Depreciation) CBOE Volatility Index November 2014 $ ) $ ) $ NASDAQ 100 E-Mini Index December 2014 ) ) ) TOTAL FUTURES CONTRACTS $ ) $ ) $ ) See accompanying Notes to Financial Statements. 21 361 Global Macro Opportunity Fund SUMMARY OF INVESTMENTS As of October 31, 2014 Security Type/Sector Percent of Total Net Assets Common Stocks Consumer, Non-cyclical 9.8% Financial 7.5% Consumer, Cyclical 5.0% Utilities 4.4% Technology 3.7% Communications 1.4% Industrial 1.3% Basic Materials 0.3% Total Common Stocks 33.4% Exchange-Traded Funds 14.1% Short-Term Investments 51.6% Total Investments 99.1% Other Assets in Excess of Liabilities 0.9% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 22 Commentary for 361 Market Neutral Fund* Shareholder Letter For the 12 months ending October 31, 2014 the S&P 500 gained 17.26% while the Russell 2000 gained 8.07%. Once again, equity markets trended steadily upward for most of the year. Times of volatility and equity losses were quickly followed by even stronger gains. The Barclays Capital Aggregate Bond Index gained 4.14% during the period. Market Neutral strategies also had a positive year with the Morningstar U.S. Open End Market Neutral Category gaining 0.75% while the HFRX EH: Equity Market Neutral Index gained 4.52%. The 361 Market Neutral Fund, Class I shares gained 1.91% for the fiscal year ending October 31, 2014 placing it in the 35th percentile of the Morningstar U.S. Open End Market Neutral Category Average. Since the Fund’s December 20, 2011 inception, it had an annualized return of 4.88%, which was in the top 11% of peer funds. The Fund attempts to earn return from three distinct sources: stock selection, limited market exposure and tactical beta adjustment. The stock selection model employs a medium term mean-reversion strategy that generates approximately 200-300 domestic long stock holdings that are hedged using broad market ETFs. The Fund does maintain a base market exposure of between 30% and 40%, representing a belief that markets do tend to go up over time, but any exposure should be limited with the goal of controlling overall portfolio volatility. Finally, the Fund employs short term tactical models to adjust the market exposure by up to 30% in either direction. These models tend to have a low to negative correlation to the market and thereby lower overall portfolio market exposure. The Fund’s tactical trading models added roughly 1.7% to the fund return over the last 12 months, while the mean reversion model had a negative impact on return, detracting an estimated 2%. Market exposure was responsible for roughly 4% of the Fund’s return. The remaining 2% of the Fund’s return differential was due to fees and expenses. Looking forward it is very hard to predict how markets will behave. New challenges are always facing investors, whether it be geopolitical uncertainty in many parts of the globe, a potentially catastrophic epidemic or some unforeseen risk to the financial system. While not prognosticating any particular turmoil we are confident in the Fund’s ability to capitalize on opportunities as they are presented while managing overall portfolio volatility when times are more volatile. *Effective August 28, 2014, the Fund has changed its name from the 361 Long/Short Equity Fund to the 361 Market Neutral Fund. Please see the prospectus for more information. 23 Alternative investments are speculative and involve substantial risks. It is possible that investors may lose some or all of their investment. The 361 Market Neutral Fund’s principal risks include Market Risk, Equity risk, Short Sales risk, Foreign Investments risk, Currency risk, ETF/ETN risks, Derivatives risk, Government Intervention and Regulatory Changes, Leveraging risk, Asset Segregation risk, Portfolio turnover risk, Management and Strategy risk and Non-diversification risk. For a complete discussion of these risks, please consult the Fund’s prospectus. Carefully consider these risk factors and special considerations associated with investing in the 361 Market Neutral Fund, which may cause investors to lose money. Morningstar ranked the 361 Market Neutral Fund Class I and Investor Class Shares #11 and #19, respectively, based on Total Return since the Fund’s inception through 10/31/2014 among 129 funds in the Market Neutral Category. For the one year period ending 10/31/2014, Class I and Investor Class Shares ranked #64 and #72, respectively, among 175 funds. The Morningstar Ranking compares a Fund's total return scores with all the Funds in the same Category, not including the effect of sales charges. Morningstar defines the U.S. Market Neutral Category as funds that attempt to reduce systematic risk created by factors such as exposure to sectors, market-cap ranges, investment styles, currencies, and/or countries. They try to achieve this by matching short positions within each area against long positions. Rankings are subject to change. Past performance does not guarantee future results. 24 361 Market Neutral Fund FUND PERFORMANCE at October 31, 2014 (Unaudited) This graph compares a hypothetical $100,000 investment in the Fund’s Class I shares, made at its inception, with a similar investment in the HFRX Equity Hedge Index and the S&P 500® Index.Results include the reinvestment of all dividends and capital gains. The HFRX Equity Hedge Index maintains positions both long and short in primarily equity and equity derivative securities.A wide variety of investment processes can be employed to arrive at an investment decision, including both strategies quantitative and fundamental techniques; can be broadly diversified or narrowly focused on specific sectors and can range broadly in terms of levels of net exposure, leverage employed, holding period, concentrations of typical portfolios.Equity Hedge managers would typically maintain at least 50%, and may in some cases be substantially entirely invested in equities, both long and short.The S&P 500® Index is a market weighted index composed of 500 large capitalization companies. These indices do not reflect expenses, fees or sales charge, which would lower performance. These indices are unmanaged and are not available for investment. Average Annual Total Returns as of October 31, 2014 1 Year 2 Year Since Inception (12/20/11) Class A 1.70% 6.21% 4.59% Class I 1.91% 6.48% 4.88% HFRX Equity Hedge Index 3.33% 6.48% 5.99% S&P 500® index 17.27% 21.12% 21.03% The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted and may be obtained by calling (888) 736-1227. Gross and net expense ratios for the Class A shares were 15.25% and 3.52%, respectively.Gross and net expense ratios for the Class I shares were 15.00% and 3.27%, respectively, which were stated in the current prospectus.The Fund’s Advisor has contractually agreed to waive fees and/or absorb expenses.In the absence of such waivers, the Fund’s returns would have been lower.This agreement is in effect until February 28, 2015. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of the Fund Shares.Prior to August 28, 2014, shares redeemed within 90 days of purchase would be charged a 2.00% redemption fee.Effective August 28, 2014, the Fund no longer charged a 2.00% redemption fee. 25 361 Market Neutral Fund SCHEDULE OF INVESTMENTS As of October 31, 2014 Number of Shares Value COMMON STOCKS – 92.6% BASIC MATERIALS – 7.1% 68 Airgas, Inc. $ Albemarle Corp.1 Cabot Corp.1 29 CF Industries Holdings, Inc. Clearwater Paper Corp.*1 Compass Minerals International, Inc.1 69 Ecolab, Inc. Freeport-McMoRan, Inc.1 Globe Specialty Metals, Inc. Innophos Holdings, Inc. 77 International Flavors & Fragrances, Inc.1 Intrepid Potash, Inc.* Kaiser Aluminum Corp.1 84 LyondellBasell Industries N.V. - Class A2 67 Monsanto Co.1 Mosaic Co.1 38 PPG Industries, Inc. 61 Praxair, Inc.1 33 Sherwin-Williams Co. Stillwater Mining Co.*1 COMMUNICATIONS – 4.9% 25 Amazon.com, Inc.* 90 Anixter International, Inc. AT&T, Inc. Cisco Systems, Inc. eBay, Inc.* 90 Expedia, Inc. Facebook, Inc. - Class A* 13 Google, Inc. - Class C*1 Liquidity Services, Inc.*1 NIC, Inc. 6 Priceline Group, Inc.*1 Scholastic Corp.1 99 Scripps Networks Interactive, Inc. - Class A 86 TripAdvisor, Inc.*1 Viacom, Inc. - Class B1 Windstream Holdings, Inc.1 CONSUMER, CYCLICAL – 20.0% Abercrombie & Fitch Co. - Class A1 American Eagle Outfitters, Inc. ANN, Inc.* 26 361 Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) Ascena Retail Group, Inc.*1 $ Big Lots, Inc. Bob Evans Farms, Inc. BorgWarner, Inc.1 Brown Shoe Co., Inc. Buckle, Inc.1 Cato Corp. - Class A Chico's FAS, Inc. Children's Place Retail Stores, Inc.1 11 Chipotle Mexican Grill, Inc. - Class A* Dollar General Corp.*1 98 Family Dollar Stores, Inc. Fastenal Co.1 75 Fossil Group, Inc.*1 Francesca's Holdings Corp.* Gap, Inc.1 Genesco, Inc.* Hanesbrands, Inc. Hasbro, Inc. Hibbett Sports, Inc.* Interface, Inc.1 Interval Leisure Group, Inc.1 Jack in the Box, Inc. Kohl's Corp. LKQ Corp.* Lumber Liquidators Holdings, Inc.* Macy's, Inc. Mattel, Inc.1 Movado Group, Inc.1 MSC Industrial Direct Co. - Class A Newell Rubbermaid, Inc. Oxford Industries, Inc. 94 Panera Bread Co. - Class A* PetMed Express, Inc. Pool Corp. Sonic Corp.* Stage Stores, Inc. 99 Starwood Hotels & Resorts Worldwide, Inc. Steven Madden Ltd.*1 Texas Roadhouse, Inc. - Class A Toro Co. Tupperware Brands Corp.1 Urban Outfitters, Inc.*1 VF Corp. 27 361 Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) Wal-Mart Stores, Inc. $ Walgreen Co. Williams-Sonoma, Inc. Wolverine World Wide, Inc. 99 Wyndham Worldwide Corp. Yum! Brands, Inc. CONSUMER, NON-CYCLICAL – 15.4% Air Methods Corp.* Altria Group, Inc. Analogic Corp. B&G Foods, Inc. - Class A Baxter International, Inc.1 23 Biogen Idec, Inc.* 30 Boston Beer Co., Inc. - Class A* 87 Cal-Maine Foods, Inc. Coca-Cola Co. Colgate-Palmolive Co. Covance, Inc.*1 Cyberonics, Inc.* Equifax, Inc.1 Estee Lauder Cos., Inc. - Class A Flowers Foods, Inc.1 General Mills, Inc.1 Green Dot Corp. - Class A* Healthways, Inc.* Helen of Troy Ltd.*2 80 Hershey Co. ICU Medical, Inc.* Ingredion, Inc.1 15 Intuitive Surgical, Inc.* IPC The Hospitalist Co., Inc.* Korn/Ferry International*1 LifePoint Hospitals, Inc.* Luminex Corp.* Matthews International Corp. - Class A1 McCormick & Co., Inc.1 Meridian Bioscience, Inc.1 Molina Healthcare, Inc.*1 Nutrisystem, Inc.1 79 PepsiCo, Inc. PharMerica Corp.* 86 Philip Morris International, Inc. 28 361 Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Sagent Pharmaceuticals, Inc.* $ 92 Sanderson Farms, Inc. Techne Corp. 90 TreeHouse Foods, Inc.* TrueBlue, Inc.*1 Tyson Foods, Inc. - Class A 70 United Rentals, Inc.* 73 Universal Health Services, Inc. - Class B Western Union Co.1 Whole Foods Market, Inc.1 ENERGY – 14.9% 84 Anadarko Petroleum Corp. 99 Apache Corp. Atwood Oceanics, Inc.* Baker Hughes, Inc. Basic Energy Services, Inc.* Bill Barrett Corp.* C&J Energy Services, Inc.* Cabot Oil & Gas Corp. Chesapeake Energy Corp.1 68 Cimarex Energy Co.1 Comstock Resources, Inc.1 Denbury Resources, Inc.1 Devon Energy Corp. Diamond Offshore Drilling, Inc.1 81 EOG Resources, Inc. Exterran Holdings, Inc.1 Flotek Industries, Inc.* Geospace Technologies Corp.*1 Gulfmark Offshore, Inc. - Class A1 Gulfport Energy Corp.* Halliburton Co. 89 Helmerich & Payne, Inc.1 HollyFrontier Corp.1 Marathon Oil Corp.1 Noble Energy, Inc. Northern Oil and Gas, Inc.*1 86 Occidental Petroleum Corp. Oil States International, Inc.* Patterson-UTI Energy, Inc. PDC Energy, Inc.*1 QEP Resources, Inc. 29 361 Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) ENERGY (Continued) Range Resources Corp.1 $ Rosetta Resources, Inc.* 78 Schlumberger Ltd.2 SM Energy Co.1 Southwestern Energy Co.*1 Stone Energy Corp.* Unit Corp.*1 WPX Energy, Inc.* FINANCIAL – 2.2% EPR Properties - REIT Forestar Group, Inc.* HCI Group, Inc.1 Inland Real Estate Corp. - REIT LTC Properties, Inc. - REIT1 MarketAxess Holdings, Inc. Urstadt Biddle Properties, Inc. - REIT INDUSTRIAL – 14.8% Actuant Corp. - Class A Alliant Techsystems, Inc. Applied Industrial Technologies, Inc.1 Ball Corp. C.H. Robinson Worldwide, Inc. Clean Harbors, Inc.*1 Cognex Corp.*1 Con-way, Inc. DXP Enterprises, Inc.* Dycom Industries, Inc.* EMCOR Group, Inc. Emerson Electric Co.1 Expeditors International of Washington, Inc.1 FEI Co.1 Flowserve Corp.1 Forward Air Corp.1 Garmin Ltd.2 Hillenbrand, Inc.1 Hub Group, Inc. - Class A* IDEX Corp.1 62 Kansas City Southern Kennametal, Inc. Knight Transportation, Inc. Myers Industries, Inc.1 30 361 Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) 69 Norfolk Southern Corp. $ Orbital Sciences Corp.* Saia, Inc.* Silgan Holdings, Inc. 61 Stericycle, Inc.* Sturm Ruger & Co., Inc. Tetra Tech, Inc. Timken Co.1 Trimble Navigation Ltd.*1 Trinity Industries, Inc. Vishay Intertechnology, Inc. Watts Water Technologies, Inc. - Class A TECHNOLOGY – 11.5% Altera Corp. Analog Devices, Inc. ANSYS, Inc.*1 Cirrus Logic, Inc.*1 Citrix Systems, Inc.* CommVault Systems, Inc.* CSG Systems International, Inc. EMC Corp.1 Epiq Systems, Inc. Fairchild Semiconductor International, Inc.*1 Hewlett-Packard Co.1 Intel Corp. 46 International Business Machines Corp. Intersil Corp. - Class A1 Kulicke & Soffa Industries, Inc.* Linear Technology Corp. Mantech International Corp. - Class A1 MedAssets, Inc.* Medidata Solutions, Inc.* Mentor Graphics Corp.1 Micrel, Inc. Microchip Technology, Inc. Microsoft Corp. MTS Systems Corp. Netscout Systems, Inc.* Oracle Corp.1 Progress Software Corp.* Rovi Corp.*1 Solera Holdings, Inc. 31 361 Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY (Continued) Teradata Corp.*1 $ UTILITIES – 1.8% El Paso Electric Co. MDU Resources Group, Inc.1 National Fuel Gas Co. South Jersey Industries, Inc. TOTAL COMMON STOCKS (Cost $2,356,415) SHORT-TERM INVESTMENTS – 6.1% Fidelity Institutional Money Market Fund, 0.04%3 TOTAL SHORT-TERM INVESTMENTS (Cost $150,511) TOTAL INVESTMENTS – 98.7% (Cost $2,506,926) Other Assets in Excess of Liabilities – 1.3% TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (61.9)% EXCHANGE-TRADED FUNDS – (61.9)% ) iShares Russell 2000 ETF ) ) SPDR S&P rust ) ) SPDR S&P MidCap rust ) TOTAL SECURITIES SOLD SHORT (Proceeds $1,386,623) $ ) ETF – Exchange-Traded Fund REIT – Real Estate Investment Trust * Non-income producing security. 1 All or a portion of this security is segregated as collateral for securities sold short. 2 Foreign security denominated in U.S. Dollars. 3 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 32 361 Market Neutral Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 FUTURES CONTRACTS Number of Unrealized Contracts Expiration Value at Value at Appreciation Long (Short) Description Date Trade Date October 31, 2014 (Depreciation) NASDAQ 100 E-Mini Index December 2014 $ ) $ ) $ ) Russell 2000 Mini Index December 2014 ) ) ) TOTAL FUTURES CONTRACTS $ ) $ ) $ ) See accompanying Notes to Financial Statements. 33 361 Market Neutral Fund SUMMARY OF INVESTMENTS As of October 31, 2014 Security Type/Sector Percent of Total Net Assets Common Stocks Consumer, Cyclical 20.0% Consumer, Non-cyclical 15.4% Energy 14.9% Industrial 14.8% Technology 11.5% Basic Materials 7.1% Communications 4.9% Financial 2.2% Utilities 1.8% Total Common Stocks 92.6% Short-Term Investments 6.1% Total Investments 98.7% Other Assets in Excess of Liabilities 1.3% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 34 STATEMENTS OF ASSETS AND LIABILITIES As of October 31, 2014 361 Managed 361 Global Managed 361 Global Macro 361 Market Neutral Fund Futures Strategy Fund Futures Strategy Fund Opportunity Fund Assets: Investments, at cost $ Foreign currency, at cost - - - Investments, at value $ Foreign currency, at value - - - Cash - Cash deposited with brokers for securities sold short and futures contracts - Receivables: Investment securities sold - - Fund shares sold - - - Dividends and interest Unrealized apprecation on open futures contracts - - Due from Advisor - - Due from Custodian - - - Prepaid expenses Prepaid offering costs - - Other assets 14 - 85 Total assets Liabilities: Securities sold short, proceeds $ $
